Judge Mills
delivered the Opinion of the Court.
On a note, given expressly payable in Commonwealth’s paper, the plaintiff below proceeded under the act of assembly, to recover the amount specifically in paper, and alter judgment, execution issued endorsed accordingly. The sheriff took a re-plevin bond not payable in paper but in dollars only. *78The obligors of this bond moved to quash it, and the court overruled the motion, from which the ob-ligors have appealed.
Triplett, for plaintiff; Mayes, for defendant.
The act of assembly under which these proceed-* ings. were had, allows the plaintiff to take his judgment, expressly payable in paper of the bank of the Commonwealth; directs that the execution shall be so endorsed, and that the sheriff shall take the bond payable, in paper, and this bond was certainly invalid, when taken otherwise, especially as it bound the obligors, to pay more than they were bound to pay, and for this reason the bond ought to be quashed.
Judgment reversed with costs, and cause remanded witii directions to quash the bond with costs.